 

Case 20-10343-LSS Doc 2891 Filed 05/03/21 Page1of2

wd TOC

Pp ear , Age Silverstein PM 12: 25

Recenr ailsclosure of AT err TS
Bejyweew Dwsurance Companies AhdL
a.8. A. Fo Seve Heir Pinancial
Liabhinés aT & Fraction cof What
Looutd be fair sis 4ro /eSS FRan 7
_L¢P7IADZArAS .

So Before Rendering Aeessons of
aA Life-Time aL eeg2acT P/C4Se Reimers ber
TAR years of PauT Qed Shame 2 carried «

 

     

    

rf Delped gue Cope L£0Th
oT Hing QVHAGECS / Je

  

“oA Pain a

RS Please PpevenT a Second aGuse
3S. & .

. of The wITItAS. By a Mourthg
Fo NG oT/aTe. V2 7 thd f2iTH .

 

 

 
 

  

BS& Baukrupyey C

SAY Marker STreeT
GTH Floer

 

 

Case 20-10843-4SS Doc 2891 Filed 05/03/21

 

 
